TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00717-CV





In re CenterPoint Energy Entex






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N

		CenterPoint Energy Entex has filed an emergency motion for temporary relief and a 
petition for writ of prohibition or injunction seeking to stay certain administrative proceedings before
the Railroad Commission of Texas pending a decision by this Court in a pending appeal presenting
related issues.  The emergency motion for temporary relief is overruled.  The petition for writ of
prohibition or injunction is denied.


  
						Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   December 1, 2004